DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.  
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.  
The abstract of the disclosure is objected to because the abstract in the Instant Application is less than the 50 word minimum.  Correction is required.  See MPEP § 608.01(b).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The term "about" in claim 19, line 3, is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For compact prosecution, the Examiner is interpreting “about 3.8 µm to about 4.3 µm” in claim 19, line 3, as -- 3.8 µm to 4.3 µm --.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 7, 8, 10, 16, 17, & 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guillermond et al. (Pub No. US 2011/0036950 A1) in view of Pautou (FR Pub No. 920828 A).  
Regarding claim 1
	Guillermond teaches an ice protection system (See paragraph 0001 & figures 1-7) for an aircraft, (See paragraph 0001) the system (See paragraph 0001 & figures 1-7) comprising: a skin (See figures 1-7, ref # 1) of the aircraft, (See paragraphs 0001 & 0011) the skin (See figures 1-7, ref # 1) having an outer surface exposed to a flow of ambient air during operation of the aircraft, (See paragraph 0001) and an opposite inner surface; (See paragraph 0011 & figures 1-7, ref # 11) an infrared radiation emitter (See figures 1-7, ref # 13) configured to emit infrared radiation toward the inner surface (See figures 1-7, ref # 11) of the skin; (See figures 1-7, ref # 1) and an electric power source (See paragraphs 0051, 0057, & figures 1-7, ref # 17 & 19) 
	Guillermond is silent about where the surface of the structural member is more reflective of the infrared radiation than the inner surface of the skin.  
	However, Pautou teaches where the surface of the reflecting member (See figure 1, ref # 4) is more reflective of the infrared radiation (See figure 1, ref # 5) than the inner surface of the skin.  (See page 2, lines 4-9, 20-22, & figure 1, ref # 1)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a surface of the reflecting member is more reflective of the infrared radiation than the inner surface of the skin as taught by Pautou in the aircraft of Guillermond, so as to reflect more infrared radiation towards the inner surface of the skin so as to de-ice the leading edge of the wing.  
	A modified Guillermond does not teach the structural member is reflective.  
	However, Pautou teaches the reflecting member (See figure 1, ref # 4) is behind the infrared emitter (See figure 1, ref # 2) to reflect the infrared radiation (See figure 1, ref # 5) back towards the inner surface of the skin (See figure 1, ref # 1) of the leading edge of the wing (See figure 1, ref # 1) to de-ice the wing.  (See page 2, lines 4-9, 20-22, & figure 1, ref # 1)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a reflective member/surface that is behind the infrared emitter, on the structural member so as to reflect the infrared radiation toward the inner surface of the 

Regarding claim 4
	Guillermond teaches a sensor (See paragraphs 0022-0023 & figures 1-7, ref # 23) configured to generate a feedback signal (See paragraph 0062) representative of a temperature of the skin; (See paragraph 0022 & figures 1-7, ref # 1) and a controller (See paragraph 0062 & figures 1-7, ref # 27) operatively connected to the infrared radiation emitter (See paragraphs 0062-0063 & figures 1-7, ref # 13) and to the sensor, (See paragraphs 0062-0063 & figures 1-7, ref # 23) the controller (See paragraphs 0062-0063 & figures 1-7, ref # 27) being configured to control the infrared radiation emitter (See paragraphs 0062-0063 & figures 1-7, ref # 13) based on the feedback signal from the sensor.  (See paragraphs 0022, 0062 & figures 1-7, ref # 23)  

Regarding claim 7
	Guillermond teaches wherein the controller (See figures 1-7, ref # 27) is configured to cause a pulsed activation of the infrared radiation emitter.  (See paragraph 0062 & figures 1-7, ref # 13)  

Regarding claim 8
	Guillermond does not teach a reflector configured to direct at least some of the infrared radiation emitted by the infrared radiation emitter toward the inner surface of the skin.  

	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a reflector configured to direct at least some of the infrared radiation emitted by the infrared radiation emitter toward the inner surface of the skin as taught by Pautou in the aircraft of Guillermond, so as to reflect more infrared radiation towards the inner surface of the skin so as to de-ice the leading edge of the wing.  

Regarding claim 10
	Guillermond teaches wherein the inner surface (See figures 1-7, ref # 11) of the skin (See figures 1-7, ref # 1) has a color.  
	The inner surface of the skin would inherently have a color.  Choosing a color or changing a color of something does not make it patentably distinct.  Further, dark colors, especially black, are well-known to absorb light rather than reflect it.  (Basic physics principal)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have an inner surface of the skin that is black in color, so as to not reflect the infrared radiation away from the skin and changing the color of something does not make it patentably distinct.  

Regarding claim 16


Regarding claim 17
	Guillermond teaches wherein the structural member (See paragraph 0043 & figures 1-7, ref # 5) comprises at least one of a spar, a stiffener, or a bulkhead.  (See paragraphs 0015-0016, 0043-0044 & figures 1-7, ref # 5)  

Regarding claim 19
	Guillermond teaches wherein at least some of the infrared radiation emitted by the infrared radiation emitter (See figures 1-7, ref # 13) has a wavelength within a range of about 3.8 µm to about 4.3 µm.  (See paragraphs 0076 & 0082-0083) 

Regarding claim 20
	Guillermond teaches wherein at least some of the infrared radiation emitted by the infrared radiation emitter (See figures 1-7, ref # 13) has a wavelength within a mid-infrared range.  (See paragraphs 0076 & 0082-0083)  
	While Guillermond does not mention a mid-infrared range, however, Guillermond teaches an infrared radiation with a wavelength within a range of about 3.8 µm to about 4.3 µm (See paragraphs 0076 & 0082-0083) which overlaps with the mid-infrared range.  
	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have an infrared radiation with a wavelength within a mid-infrared range, since 

Regarding claim 21
	Guillermond teaches wherein at least some of the infrared radiation emitted by the infrared radiation emitter (See figures 1-7, ref # 13) has a wavelength within a near-infrared range.  (See paragraphs 0076 & 0082-0083)  
	While Guillermond does not mention a near-infrared range, however, Guillermond teaches an infrared radiation with a wavelength within a range of about 3.8 µm to about 4.3 µm (See paragraphs 0076 & 0082-0083) which overlaps with the near-infrared range.  
	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have an infrared radiation with a wavelength within a near-infrared range, since it would have been obvious to optimize the ranges through routine experimentation with a reasonable expectation of success.  (See MPEP 2144.05 I & II A)  

Claims 2 & 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guillermond et al. (Pub No. US 2011/0036950 A1) in view of Pautou (FR Pub No. 920828 A) as applied to claim 1 above, and further in view of Hirakata et al. (Pub No. US 2009/0075214 A1).  
Regarding claim 2
	Guillermond teaches an infrared radiation emitter.  (See paragraphs 0011, 0051, 0057, & figures 1-7, ref # 13)  

	However, Pautou teaches wherein the infrared radiation emitter (See figure 1, ref # 2) is a lamp.  (See page 2, line 4-9, 20-22 & figure 1, ref # 2)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have an infrared radiation emitter that is a lamp as taught by Pautou in the aircraft of Guillermond, since it is a well-known type of infrared radiation emitter.  
	A modified Guillermond is silent about wherein the infrared radiation emitter is a xenon gas-discharge lamp.  
	However, Hirakata teaches wherein the infrared radiation emitter is a xenon gas-discharge lamp.  (See paragraphs 0092 & 0208)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have an infrared radiation emitter is a xenon gas-discharge lamp as taught by Hirakata in the modified aircraft of Guillermond, since a xenon gas-discharge lamp is a well-known type of infrared radiation emitter.  

Regarding claim 3
	Guillermond teaches an infrared radiation emitter.  (See paragraphs 0011, 0051, 0057, & figures 1-7, ref # 13)  
	Guillermond is silent about wherein the infrared radiation emitter is a krypton gas-discharge lamp.  

	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have an infrared radiation emitter that is a lamp as taught by Pautou in the aircraft of Guillermond, since it is a well-known type of infrared radiation emitter.  
	A modified Guillermond is silent about wherein the infrared radiation emitter is a krypton gas-discharge lamp.  
	However, Hirakata teaches wherein the infrared radiation emitter is a krypton gas-discharge lamp.  (See paragraphs 0092 & 0208)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have an infrared radiation emitter is a krypton gas-discharge lamp as taught by Hirakata in the modified aircraft of Guillermond, since a xenon gas-discharge lamp is a well-known type of infrared radiation emitter.  

Claims 5 & 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guillermond et al. (Pub No. US 2011/0036950 A1) in view of Pautou (FR Pub No. 920828 A) as applied to claim 4 above, and further in view of Clemen, JR. et al. (Pub No. US 2013/0327756 A1).  
Regarding claim 5
	Guillermond teaches wherein the sensor (See figures 1-7, ref # 23) is configured to generate a feedback signal (See paragraph 0062) representative of a temperature of the inner surface (See figures 1-7, ref # 11) of the skin.  (See figures 1-7, ref # 1)  

	However, Clemen teaches wherein the sensor comprises a pyrometer.  (See paragraph 0056, 0078 & figures 1-3)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a sensor that comprises a pyrometer configured to generate a feedback signal representative of a temperature of the inner surface of the skin as taught by Clemen in the modified aircraft of Guillermond, since a pyrometer is a well-known type of temperature sensor used for de-icing an aircraft wing.  

Regarding claim 6
	Guillermond teaches wherein the sensor (See figures 1-7, ref # 23) is thermally conductively coupled to the skin.  (See paragraphs 0022, 0062 & figures 3 & 7, ref # 1)  
	A modified Guillermond is silent about the sensor comprises a pyrometer.  
	However, Clemen teaches wherein the sensor comprises a pyrometer.  (See paragraph 0056, 0078 & figures 1-3)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a pyrometer that is thermally conductively coupled to the skin as taught by Clemen in the modified aircraft of Guillermond, since a pyrometer is a well-known type of temperature sensor used for de-icing an aircraft wing.  

Claims 11 & 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guillermond et al. (Pub No. US 2011/0036950 A1) in view of Pautou (FR Pub No. 920828 A) as applied to claim 1 above, and further in view of Powell (US Patent No. 5,878,952).  
Regarding claim 11
	A modified Guillermond is silent about wherein the inner surface of the skin has a matte finish.  
	However, Powell teaches wherein the inner surface of the aircraft has a painted finish.  (See column 9, lines 43-47)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have an inner surface of the skin that comprises paint as taught by Powell in the modified aircraft of Guillermond, so as to protect the surface of the aircraft.  
	A modified Guillermond is silent about a matte finish, however, paints typically have gloss, satin, or matte finishes.  There are a finite number of finishes for paint, therefore it would have been obvious to try a matte finish since there are a finite number of solutions with a reasonable expectation of success.  (See MPEP 2144.05 II B)  
	Therefore it would have been obvious to one of ordinary skill in that art at the time of the invention to have an inner surface of the skin that has a matte finish in the modified aircraft of Guillermond, since there are a finite number of solutions with a reasonable expectation of success.  

Regarding claim 12

	However, Powell teaches wherein the inner surface of the aircraft is painted.  (See column 9, lines 43-47)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have an inner surface of the skin that comprises paint as taught by Powell in the modified aircraft of Guillermond, so as to protect the surface of the aircraft.  

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guillermond et al. (Pub No. US 2011/0036950 A1) in view of Pautou (FR Pub No. 920828 A) as applied to claim 1 above, and further in view of Koerner (US Patent No. 4,808,238).  
Regarding claim 13
	A modified Guillermond is silent about wherein the inner surface of the skin comprises an anodic coating.  
	However, Koerner teaches wherein the inner surface of the skin comprises an anodic coating.  (See column 1, lines 8-11, column 2, lines 56-58, & column 3, lines 3-10)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have an inner surface of the skin that comprises an anodic coating as taught by Koerner in the modified aircraft of Guillermond, so as to protect the surfaces of the skin.  

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guillermond et al. (Pub No. US 2011/0036950 A1) in view of Pautou (FR Pub No. 920828 A) as applied to claim 1 above, and further in view of Wilson (Pub No. US 2001/0042820 A1).  
Regarding claim 14
	A modified Guillermond does not teach wherein the surface of the structural member comprises a polished metal.  
	However, Wilson teaches wherein a surface of structural members (door/door jamb) comprises a polished metal.  (See paragraph 0035 & figure 3)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have a surface of the structural member that comprises a polished metal as taught by Wilson in the modified aircraft of Guillermond, so as to reflect the infrared radiation/signal.  

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guillermond et al. (Pub No. US 2011/0036950 A1) in view of Pautou (FR Pub No. 920828 A) as applied to claim 1 above, and further in view of Tsuno et al. (Pub No. 2004/0246610 A1).  
Regarding claim 15
	A modified Guillermond does not teach wherein the surface of the structural member comprises a mirror finish.  
	However, Wilson teaches wherein a surface of structural members (door/door jamb) comprises a coating having reflective characteristics.  (See paragraph 0035 & figure 3)  
	Further, a mirror is a reflective surface.  
.  

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guillermond et al. (Pub No. US 2011/0036950 A1) in view of Pautou (FR Pub No. 920828 A) as applied to claim 1 above, and further in view of Nonaka et al. (Pub No. 2013/0210602 A1).  
Regarding claim 18
	Guillermond teaches wherein the skin (See figures 1-7, ref # 1) comprises a composite material.  (See paragraph 0063)  
	A modified Guillermond is silent about the composite material being a fiber-reinforced composite material.  
	However, Nonaka teaches different composite materials can be used interchangeably and that composite materials can be fiber-reinforced composite materials.  (See paragraph 0048)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a skin that comprises a fiber-reinforced composite material as taught by Nonaka in the modified aircraft of Guillermond, since fiber-reinforced composite materials are well-known types of composite materials.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556.  The examiner can normally be reached on M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647